Citation Nr: 0607633	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-05 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for actinic 
keratosis, including as secondary to radiation exposure, has 
been received.

2.  Entitlement to service connection for basal cell 
carcinoma, including as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
actinic keratosis, including as secondary to radiation 
exposure.  The Board notes that although the issue before the 
RO was whether new and material evidence had been submitted, 
the RO did not specifically address what evidence it 
considered new and material sufficient to reopen the claim.  
Therefore, the Board must first determine whether new and 
material evidence has been submitted before addressing the 
merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed.Cir. 1996); Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed.Cir. 2001); see also, Butler v. Brown, 9 Vet. App. 
171 (1996).  The September 2004 rating decision also denied 
the claim of entitlement to service connection for basal cell 
carcinoma, including as secondary to radiation exposure.


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claims.

2.  The RO last denied service connection for actinic 
keratosis in a decision issued in July 2002; the veteran did 
not appeal that denial and it became final.

3.  The evidence received since the July 2002 rating decision 
is either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.

4.  The veteran has not been diagnosed with basal cell 
carcinoma.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the veteran's 
claim for service connection for actinic keratosis is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2005).

2.  The evidence received subsequent to the July 2002 rating 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for actinic keratosis.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304 
(2005); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  Basal cell carcinoma was not incurred or aggravated in 
active service and may not be presumed to have been incurred 
in service based on exposure to ionizing radiation.  38 
U.S.C.A. §§ 1110, 1112(c), 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.309(d), 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: prior 
rating decisions; the veteran's contentions; VA radiation 
exposure examination report dated in August 2001; VA records 
for outpatient treatment from December 1999 to September 
2004; treatise copies regarding radiation exposure; and lay 
statements.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with respect to the veteran's claims.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In addition to the foregoing, service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways, which have been outlined by the Court.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 
10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  

First, there are twenty-one types of cancer for which service 
connection is presumed under the law if they become manifest 
in a radiation-exposed veteran.  See 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. § 3.309(d) (2005).  This is a lifetime 
presumption for certain enumerated diseases without any 
requirement that it manifest to a specific degree, for those 
who meet the requirements of a radiation exposed veteran who 
engaged in radiation risk activity under § 1112(c)(3) and 38 
C.F.R. § 3.309(d)(3).  Second, section 3.311(b) of VA 
regulations provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  See 38 C.F.R. § 
3.311(b) (2005).  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996). See, generally, Davis v. Brown, 10 Vet. App. 
209 (1997). Under Combee, VA must not only determine whether 
a veteran had a disability recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether the disability was otherwise the 
result of active service.  

Initially, with respect to both these claims, the Board notes 
the veteran's allegation in his appeal that there should be a 
presumption of radiation exposure just as there is for Agent 
Orange with veterans who served in the Republic of Vietnam.  
That is a matter for the Secretary of VA.  The Board is bound 
by the laws established by Congress and the Secretary, and 
there is currently no broad presumption of radiation 
exposure.



Actinic Keratosis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for actinic 
keratosis.  After review of the evidence of record, the Board 
finds that new and material evidence has not been received.

In April 2002, the RO denied the veteran's claim.  After 
receiving the service medical records in June 2002, the claim 
was again denied in a July 2002 rating decision.  The bases 
of the denials was that actinic keratosis is not considered a 
radiogenic disease, and there was no medical evidence showing 
a plausible relationship between his military service, to 
include claimed radiation exposure, and the actinic 
keratoses.  The veteran's statement that he felt the actinic 
keratosis was due to exposure to radiation was not supported 
by any medical evidence of record.  Additionally, the record 
did not establish that the veteran had been exposed to 
radiation in service.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  See 38 U.S.C.A. §§ 7104, 7105 (West Supp. 
2005).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West Supp. 2005).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
December 2003.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2005).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted subsequent to the July 2002 rating 
decision includes: a roster of personnel who participated in 
Operation FERRIS WHEEL; a letter of appreciation from the 
U.S. Naval Radiological Defense Laboratory to the Commanding 
General, Combat Developments Experimentation Center, Fort 
Ord, California regarding Operation FERRIS WHEEL; a radiation 
exposure questionnaire; a statement from P.H., M.D.; VA 
dermatology progress notes; and copies of medical text 
regarding radiation reactions and injuries.

In support of the veteran's claim, the statement dated in 
April 2004 from P.H., M.D. provided a diagnosis of actinic 
keratosis and indicated that due to the veteran's reported 
history of radiation exposure, there was a high probability 
of radiation-related pre-malignant and/or early malignant 
cutaneous pathology.

The roster of personnel who participated in Operation FERRIS 
WHEEL and letter of appreciation from the U.S. Naval 
Radiological Defense Laboratory to the Commanding General, 
Combat Developments Experimentation Center, Fort Ord, 
California regarding Operation FERRIS WHEEL are copies of 
documents in the file at the time of the July 2002 rating 
decision.  They are not new. In fact, the evidence as well as 
the veteran's contentions show that Operation FERRIS WHEEL 
was cancelled.  The Board also noted that this operation is 
not one of the VA recognized radiation related operations.

The radiation exposure questionnaire submitted by the veteran 
in 2004 contains essentially the same information he provided 
on a radiation exposure questionnaire in 2002.  This evidence 
is therefore not new as it is cumulative of evidence 
previously submitted.

The VA dermatology progress notes are not new to the extent 
they show continued treatment for and diagnosis of actinic 
keratosis.  The fact the veteran has this condition was known 
at the time of the 2002 denial.

Therefore, the only evidence arguably new to the record is 
the 2004 statement from Dr. P.H. and the treatise evidence.  
This evidence is not, however, "material" for purposes of 
reopening the claim.  The unestablished fact - whether the 
veteran was exposed to radiation while in service - remains 
unestablished by the additional evidence. Although the 
statement from P.H., M.D. indicates that the veteran's 
current disability, actinic keratosis, is probably related to 
radiation exposure, there is no evidence of record that 
establishes the veteran actually was exposed to radiation.  
The additionally-received evidence still does not provide any 
information that would substantiate the veteran's claim that 
he was exposed to radiation in service.  As explained above, 
this information was lacking at the time of the July 2002 
decision.  The additionally received evidence does not 
address this missing element, and thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for actinic keratosis is 
unsuccessful.  The recently submitted evidence is not new and 
material, the claim of service connection for actinic 
keratosis is not reopened, and the benefit sought on appeal 
remains denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Basal Cell Carcinoma

The veteran alleges that he is entitled to service connection 
for basal cell carcinoma, including as secondary to radiation 
exposure.

The letter from P.H., M.D. diagnosed the veteran with actinic 
keratosis on his face, back and both upper arms.  The VA 
outpatient dermatology progress note dated in September 2004 
also indicated a diagnosis of actinic keratosis.  Neither 
these records nor the VA outpatient treatment records dated 
December 1999 through September 2004 reveal a diagnosis of 
basal cell carcinoma.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of diagnosed basal cell carcinoma, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).  The veteran's claim fails based on 
this lack of a current disability.

The Board notes that an analysis under 38 U.S.C.A. § 1112(c) 
; 38 C.F.R. § 3.309(d), and 3.311(b) for radiation exposure 
is not necessary, as the veteran does not have a current 
diagnosis of basal cell carcinoma which he alleges he 
sustained due to radiation exposure.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
basal cell carcinoma as a result of exposure to ionizing 
radiation in service.  See 38 U.S.C.A. § 1112 (West Supp. 
2005); 38 C.F.R. §§ 3.309, 3.311 (2005).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the January and June 2004 letters and 
the January 2005 statement of the case (SOC).  Since the 
letters and SOC provided notice of elements (1), (2), and 
(3), see above, it is not necessary for the Board to provide 
extensive reasons and bases as to how VA has complied with 
the VCAA's notice requirements.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  With respect to element (4), the 
June 2004 letter specifically contained the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  In addition, by virtue 
of the rating decision on appeal and the SOC, the veteran was 
provided with specific information as to why his claims were 
being denied, on a direct basis and due to lack of new and 
material evidence, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. 
§§ 3.156 and  3.159(b)(1) in the January 2005 SOC.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the veteran was 
provided with his VCAA letters in January and June 2004, 
prior to issuance of the September 2004 rating decision.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2005); 38 C.F.R. § 3.159(c), 
(d) (2005).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.

The Board notes that VA regulations provide that VA will 
assist the veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(i) (2005). 

Since none of the requirements in subsections (A), (B), or 
(C) are met with regard to the claim for service connection 
for basal cell carcinoma, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2005); 
see also Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for basal cell carcinoma.  See 38 C.F.R. § 3.102 
(2005); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All available service medical records as well as VA medical 
records pertinent to the years after service are in the 
claims folder and were reviewed by both the RO and the Board 
in connection with the veteran's claim.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC which informed them 
of the laws and regulations relevant to the veteran's claims.  

With a claim to reopen, such as the veteran's claim for 
actinic keratosis, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the veteran with 
respect to that particular claim.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the veteran a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  












	(CONTINUED ON NEXT PAGE)



ORDER


New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for actinic keratosis.  The 
claim remains denied.

Entitlement to service connection for basal cell carcinoma, 
including as secondary to radiation exposure, is denied


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


